— Judgment, Supreme Court, New York County (Dennis Edwards, J.), rendered July 9, 1987, convicting defendant upon his plea of guilty of the crimes of burglary in the first degree and robbery in the first degree and *660sentencing him as a second felony offender to two concurrent terms of imprisonment of from 4 Vi to 9 years, unanimously affirmed.
While responding to a radio run call, police officers encountered defendant and his co-defendant descending the staircase in a building on East 65th Street. One of the suspects was carrying a bag out of which stereo speakers were protruding. In response to the officers’ inquiry, one of the men stated that he and his companion were visiting a friend in a fifth floor apartment. The officers and the suspects walked up to that apartment and spoke with the occupant, who did not know the suspects. The two were arrested and led out to the sidewalk, where a resident of the adjacent building identified them as the men who had robbed him inside his apartment a short time earlier.
The police actions of inquiring whether the suspects lived in the building, asking whether they would accompany the officers upstairs to verify their "friend’s” residence, detaining and searching them and finally arresting them were successively intrusive and in the circumstances permissible. (See, People v De Bour, 40 NY2d 210, 223.) The showup identification by complainant was properly made in close temporal and spatial proximity to the scene of the crime. (People v Duuvon, 77 NY2d 541, 544.) Concur — Murphy, P. J., Sullivan, Rosenberger, Kassal and Smith, JJ.